UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1954



STEPHEN SANDERS,

                                              Plaintiff - Appellant,

          versus


MITRE CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-1116-1)


Submitted:   July 31, 2006                 Decided:   August 21, 2006


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Sanders, Appellant Pro Se. Robert John Smith, Karen Ellen
Gray, MORGAN, LEWIS & BOCKIUS, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Stephen Sanders appeals from the jury verdict in favor of

Defendant in his suit under the Age Discrimination in Employment

Act.   He also appeals from the district court’s order granting in

part Defendant’s motion for summary judgment. We have reviewed the

record and the briefs on appeal, and we find that the district

court’s order on summary judgment was without reversible error.

Thus, we affirm that order for the reasons stated by the district

court.   See Sanders v. Mitre Corp., No. CA-04-1116-1 (E.D. Va.

filed July 20, 2005 & entered July 21, 2005).

           With regard to the jury verdict, Sanders first challenges

several evidentiary rulings of the district court.     We review the

district court’s evidentiary rulings for an abuse of discretion.

Because the district court has first-hand knowledge of the trial

proceedings, the district court should be afforded wide discretion

in determining whether evidence is unduly prejudicial, and the

district court’s evidentiary determination should not be overturned

except   under   extraordinary   circumstances.    United   States   v.

Aramony, 88 F.3d 1369, 1377 (4th Cir. 1996).      Sanders raises four

alleged evidentiary errors by the district court.

           First, the district court excluded certain copies of

Sanders’ prior performance reviews, because they were not provided

by the deadline for trial exhibits.      However, several witnesses

testified about Sanders’ positive reviews prior to his promotion.


                                 - 2 -
Thus, because the documents did not illuminate a disputed fact, any

error was harmless.

           Second,    the    district     court    sustained   Defendant’s

objection to Sanders’ testimony that he was replaced on one of his

projects by someone substantially younger.          However, when Sanders

was taken off this project, he was moved to another project, which

was comparable so far as benefits, compensation, and all other

relevant employment variables.      Sanders offered no proof that the

second   project   was   a   demotion.     Thus,   evidence    of   Sanders’

replacement was minimally probative, and the district court did not

abuse its discretion in excluding it.

           Third, Sanders contends that he was not permitted to

testify that he could not use his notes to refresh his memory at

his deposition.    That fact, Sanders argues, explains why his trial

testimony was different from his deposition testimony.              However,

Sanders repeatedly testified in front of the jury that he did not

have his notes at his deposition and that he had reviewed the notes

prior to trial.    Because this evidence was not actually excluded,

Sanders’ claim is without merit.

           Finally, Sanders asserts that he was not permitted to

testify that his requests for a witness at probationary meetings

were denied.   Our review of the record does not show that Sanders

ever attempted to enter this information into evidence, and Sanders

fails to identify where in the trial transcript this alleged error


                                  - 3 -
occurred. Moreover, even if Defendant refused to have witnesses at

the probationary meetings, this fact is not relevant to Sanders’

claims   of   discrimination   absent    an   allegation    that   younger

employees were treated differently, which Sanders does not claim.

Accordingly, any error was harmless.

            Sanders also asserts that the district court erred in

denying his motion for a three-month continuance.          Sanders sought

the continuance in order to retain an attorney and to permit the

attorney to prepare for trial.      However, Sanders had nearly two

months from the date of the final pretrial conference until trial

to find counsel.    Moreover, in his motion, Sanders did not provide

any reason for his delay in retaining an attorney.                 Further,

Sanders does not explain how a better prepared attorney would have

altered the result of his trial.    Thus, Sanders has failed to show

that the district court’s denial was an abuse of discretion.           See

Kosnoski v. Bruce, 669 F.2d 944, 947 (4th Cir. 1982) (standard of

review).

            Based on the foregoing, we affirm the district court’s

judgment.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                 - 4 -